 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STANLEY GLEASON,                                  No. 2:20-cv-2406-JAM-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    JEFF LYNCH, et al.,
15                       Defendants.
16

17          Plaintiff is a former state prisoner proceeding without counsel in an action brought under

18   42 U.S.C. § 1983. On March 19, 2021, the magistrate judge issued an order screening plaintiff’s

19   amended complaint pursuant to 28 U.S.C. § 1915A(a) and denying plaintiff’s motion to transfer

20   venue. ECF No. 19. Plaintiff has filed “Objections” to that order which the court construes as a

21   motion for reconsideration. ECF No. 20.

22          Local Rule 303(f) provides that magistrate judge’s orders shall be upheld unless “clearly

23   erroneous or contrary to law.” Upon review of the entire file, the Court finds that it does not

24   appear that the magistrate judge’s ruling was clearly erroneous or contrary to law.

25

26   ////

27   ////

28   ////
 1         Therefore, IT IS ORDERED that, upon reconsideration, the order of the magistrate judge
 2   filed March 19, 2021, is AFFIRMED.
 3

 4
     DATED: June 1, 2021                         /s/ John A. Mendez
 5
                                                 THE HONORABLE JOHN A. MENDEZ
 6                                               UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
